Citation Nr: 0639686	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  05-40 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for residuals of a left knee sprain.

2.  Entitlement to service connection for cardiovascular 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from May 1955 to June 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in April 2004 and May 
2005 by the Winston-Salem, North Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA) which, 
respectively and inter alia, denied the veteran's claims of 
entitlement to an increased evaluation in excess of 10 
percent for residuals of a left knee sprain, and entitlement 
to service connection for cardiovascular disease.

For the reason discussed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant when and if 
further action is required on his part.


REMAND

In substantive appeals of the issues in contention, which 
were received by VA in May 2005 and December 2005, the 
veteran requested to appear at a travel board hearing to be 
conducted at the RO by a Veterans' Law Judge.  Because such 
hearings are scheduled by the RO, a remand to the RO to 
comply with the veteran's request is required.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

Pursuant to the veteran's requests of May 
2005 and December 2005, the RO must place 
the veteran's name on the docket for a 
hearing before a traveling Veterans Law 
Judge at the RO, according to the date of 
receipt of his request to be rescheduled 
for such a hearing.  The veteran and his 
representative should be afforded the 
opportunity to review the veteran's 
claims file before the date of the 
hearing.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

